Citation Nr: 0813095	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-10 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected migraine headaches, prior to April 3, 2006.

2.  Entitlement to a disability rating greater than 30 
percent for service-connected migraine headaches, from April 
3, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from May 1986 to November 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Waco, Texas, which continued a noncompensable 
disability rating for the veteran's service-connected 
migraine headaches.

During the pendency of this appeal, by rating action of the 
RO dated in December 2006, the RO determined that the 
veteran's service-connected migraine headaches warranted an 
increased disability rating of 30 percent, effective as of 
April 3, 2006.  Applicable law provides that absent a waiver, 
a claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.


FINDING OF FACT

Resolving all reasonable doubt in his favor, throughout the 
course of this appeal, the veteran's migraine headaches have 
been productive of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating for service-connected 
migraine headaches of 50 percent, and no higher, from 
September 14, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the appellant, or be of assistance 
to this inquiry.

In the decision below, the Board grants the claim for an 
increased disability rating for service-connected migraine 
headaches.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's service-connected migraine headaches are 
currently rated as noncompensable from November 2, 1988, and 
as 30 percent disabling from April 3, 2006, under Diagnostic 
Code 8100, which provides the rating criteria for migraine 
headaches.  Under this diagnostic code provision, migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months are assigned a 
10 percent disability rating. Migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month warrant a 30 percent disability rating.  The 
maximum 50 percent disability rating is warranted where the 
migraine headaches are with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2007). 

The veteran's claim for an increased disability rating for 
his service-connected migraine headaches was received by the 
RO in September 2005.

A private medical record from J. W. Lim, M.D., dated in 
February 2004, shows that the veteran reported a history of 
severe migraine headaches.  His chronic headaches were said 
to occur almost daily.  It was noted that he was taking some 
pain relievers with some relief.  The assessment was migraine 
headaches.

A private medical record from T. A. Maraist, M.D., dated in 
August 2004, shows that the veteran had developed chronic 
daily pain that was generally in the occipital and cervical 
areas.  The examiner concluded that the veteran had chronic 
daily headaches with evidence of cervical dystonia and some 
soft tissue tenderness.  Medication and therapy was 
recommended.

VA outpatient treatment records, dated from November 2005 to 
February 2006, show that the veteran was treated 
intermittently for chronic migraine headaches.  These were 
described as occurring nearly every day, associated with 
nausea, but no vomiting, and with photophobia and 
phonophobia.  He was treated with medication with increased 
dosage of medication.

A private medical record from Dr. Lim, dated in April 2006, 
shows that the veteran experienced persistent symptom 
associated with migraine headaches.  These were 
intermittently accompanies by flashes of light, star bursts, 
blurred vision, nausea, and infrequent vomiting.  The 
assessment was chronic muscle contraction - vascular 
headaches.  

A VA neurological disorders examination report dated in 
November 2006 shows that the veteran reported constant daily 
headache pain.  They could last from hours to days at a time.  
He had been trying to manage the pain, as it was described as 
worse and unbearable.  He was said to be very sensitive to 
light and sound.  The headaches were said to be prostrating, 
making him physically and emotionally weak.  The symptoms 
were alleviated by rest in a dark quiet room, and with 
medication.  It was indicated that the veteran was not 
working.  During flare-ups, he was said to be incapacitated, 
unable to do any work or engage in any social activity to the 
point that it would affect the activities of his daily 
living.  He would be unable to bathe, dress, eat, or drive a 
vehicle when headaches were at their worst.  There were no 
manifestations of chorea or choreiform disorders.  The 
diagnosis was chronic migraine headaches with daily acute 
exacerbations, varying in intensity.

In a November 2006 addendum to the above VA examination 
report, it was confirmed that the veteran's symptoms were 
more likely related to his migraine headaches and not his 
non-service-connected hypertension.

The September 2007 medical record from Dr. Daftarian shows 
that the veteran was said to be unable to work due to 
migraine headaches every day.  For the time being, he was 
unable to support his family due to these headaches.

The Board finds that an increased disability rating is 
warranted.  The evidence of record since the date of the 
veteran's claim for an increased disability rating shows that 
he has consistently reported that he experienced daily severe 
migraine headaches which are associated with nausea, 
photophobia, phonophobia, and which were described as 
prostrating.  These were only relieved by lying in a dark 
quiet room until the headaches pass and with medication.  His 
statements are competent to establish his symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (holding that a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms).  In addition, the medical evidence 
of record shows that, consistently throughout the time 
period, the migraines occurred daily and would last hours to 
multiple days.

Moreover, the VA examiner in November 2006 confirmed that 
during flare-ups, the veteran was incapacitated and unable to 
work or engage in any social activity.  This was confirmed by 
the September 2007 medical record from Dr. Daftarian.  As 
such, the veteran's symptoms more closely approximate the 
requirement for the maximum  50 percent disability rating.  
38 C.F.R. § 4.7 (2007) (noting that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating).  

Based upon the guidance pursuant to Hart, 21 Vet. App. at 
505, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  Accordingly, and resolving all reasonable doubt 
in favor of the veteran, see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), an increased disability rating for service-
connected migraine headaches is warranted from September 14, 
2005, the date of receipt of his claim for an increased 
disability rating.  A disability rating in excess of 50 
percent is not permitted for migraine headaches.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2007).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).

In this regard, the schedular evaluation in this case is not 
inadequate, and as noted above, specifically takes into 
account the effect migraine headaches has on economic 
adaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007).  A disability rating in excess of 50 percent is not 
provided for migraines, as the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalization and while migraine headaches have 
interfered with his  employment, severe economic 
inadaptability is contemplated by the rating criteria.  For 
the above-discussed reasons, referral for consideration of an 
extra-schedular evaluation is not warranted, and the RO's 
failure to document its consideration of this provision did 
not prejudice the veteran.  


ORDER

A 50 percent disability rating for service-connected migraine 
headaches, is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


